UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):March 28, 2013 NTN BUZZTIME, INC. (Exact name of Registrant as Specified in Charter) Delaware 001-11460 31-1103425 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 2231 Rutherford Rd, Suite 200 Carlsbad, California (Address of Principal Executive Offices) (Zip Code) (760) 438-7400 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operation and Financial Condition. On March 28, 2013, NTN Buzztime, Inc. issued a press release announcing its financial results for the three and twelve months ended December 31, 2012.The press release is filed as Exhibit 99.1 and is hereby incorporated by reference in its entirety. The information in this Form 8-K and the exhibit attached hereto is being furnished (not filed) under Item2.02 of Form 8-K. Item 9.01Financial Statements and Exhibits. (d)Exhibits Press Release of NTN Buzztime, Inc. dated March 28, 2013 (financial results for the three and twelve months ended December 31, 2012). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. NTN BUZZTIME, INC. Date:March 28, 2013 By: /s/Kendra Berger Kendra Berger Chief Financial Officer EXHIBIT INDEX Exhibit No. Document Press Release of NTN Buzztime, Inc. dated March 28, 2013 (financial results for the three and twelve months ended December 31, 2012).
